Case 2:20-cv-00198-RGD-LRL Document 14 Filed 09/07/21 Page 1 of 2 PageID# 60




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Norfolk Division


GONZALES LAMERAN LAZARO,#024794136

               Petitioner,

V.                                                                  ACTION NO. 2:20-cv-198

JEFFERY CRAWFORD,et al..

               Respondent.

                                        FINAL ORDER


       Before the Court is a petition and amended petition for a writ of habeas corpus, ECF Nos.
1 and 5,filed pursuant to 28 U.S.C. § 2241, and the Respondent's motion to dismiss. ECF No. 9.
Petitioner filed his petition on April 21, 2020, seeking relief from his ongoing detention of
greater than 90 days, pending deportation to his country of citizenship, Cuba. He asserts that his
removal to Cuba was not reasonably foreseeable. On August 17, 2020, Petitioner filed an

Amended Petition challenging his ongoing detention and noting that his detention had now

exceeded 180 days and again asserts that removal to Cuba was not reasonably foreseeable. In his
petitions, the pro se Petitioner seeks immediate release from detention.

       The matter was referred for disposition to a United States Magistrate Judge pursuant to

28 U.S.C. §§ 636(b)(l)(B)-(C), Federal Rule of Civil Procedure 72(b), Local Civil Rule 72, and
the April 2, 2002 Standing Order on Assignment of Certain Matters to United States Magistrate
Judges. In a Report and Recommendation entered on June 22, 2021, the Magistrate Judge
recommended the Motion to Dismiss be granted, and the petition be denied and dismissed as

moot. ECF No. 13. The parties were advised of their right to file written objections to the
Case 2:20-cv-00198-RGD-LRL Document 14 Filed 09/07/21 Page 2 of 2 PageID# 61




Report and Recommendation. Neither the Petitioner nor the Respondent filed objections with
the Court.


       Having reviewed the record and having heard no objection, the Court agrees with the
Report and Recommendation on the grounds stated by the Magistrate Judge and ADOPTS and
APPROVES the Report and Recommendation, ECF No. 13, in its entirety as the Court's own
opinion. Accordingly, the Respondent's motion to dismiss, ECF No. 9, is GRANTED,and the
Petition, ECF No. 1, and the Amended Petition, ECF No. 5, are DENIED and DISMISSED as
moot. It is ORDERED that judgment be entered in favor ofthe Respondent.

       The Petitioner is hereby notified that he may appeal from the judgment entered pursuant

to this Final Order by filing a written notice of appeal with the Clerk of the Court at the Walter
E. Hoffman United States Courthouse, 600 Granby Street, Norfolk, Virginia 23510, within thirty

(30) days from the date judgment is entered. Because the Petitioner has failed to demonstrate a
substantial showing of the denial of a constitutional right pursuant to 28 U.S.C. § 2253(c) and
Federal Rule of Appellate Procedure 22(b)(1), the Court declines to issue a certificate of
appealability. See Miller-El v. Cockrell. 537 U.S. 322, 335—36(2003).
       The Clerk is DIRECTED to forward a copy of this Order to the Petitioner and counsel of

record for the Respondent.

       It is so ORDERED.




                                                  RoBegiglOiMytAf

                                                      United States District Judge

Norfolk, Virginia
September 7 ^ 2021
